                 IN THE DISTRICT COURT OF THE UNITED STATES
                     FOR THE MIDDLE DISTRICT OF ALABAMA
                              NORTHERN DIVISION

ANTHONY TURNER DAY,                           )
                                              )
           Plaintiff,                         )
                                              )
   v.                                         ) CIVIL ACTION NO. 2:18-CV-917-WHA
                                              )
ROBERT HENLINE, et al.,                       )
                                              )
           Defendants.                        )

                                         ORDER

        On January 10, 2019, the Magistrate Judge entered a Recommendation (Doc.

 #12) to which no timely objections have been filed. Upon an independent review of the

 file and upon consideration of the Recommendation, it is ORDERED that:

        1. The Recommendation of the Magistrate Judge is ADOPTED;

        2. This case is DISMISSED without prejudice as Plaintiff has failed to comply with

the orders of this court regarding provision of a current address.

        3. No costs are taxed.

        A separate Final Judgment will be entered.

        DONE this 30th day of January, 2019.



                                 /s/ W. Harold Albritton
                                 SENIOR UNITED STATES DISTRICT JUDGE
